EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Edmondson on 7/25/2022.
This application has been amended as follows:
*Claim 1 has been replaced with:
-- (Currently Amended) An electronic device for a terminal device side in a wireless communication system, comprising a processing circuitry configured to:
obtain random access (RA) configuration information; and
transmit an RA preamble based on the RA configuration information, to indicate one or more transmit (TX) beams at a base station (BS) side paired with one or more receive (RX) beams at the terminal device side in downlink, the one or more TX beams at the BS side being paired with the one or more RX beams at the terminal side in accordance with a correlation of synchronization sequences,
wherein the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side are determined by the terminal device based on receiving of a synchronization signal (SS); and/or wherein the RA preamble indicates identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side,
wherein the RA configuration information further comprises correspondence between beams at the BS side and a plurality of RA occasions, and 
wherein the processing circuitry is further configured to transmit the RA preamble in a specific RA occasion, wherein the specific RA occasion indicates identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side in downlink.--

*Claim 8 has been replaced with:
-- (Currently Amended) The electronic device of claim 1, wherein the RA configuration information further comprises correspondence between beams at the BS side and a plurality of RA occasions, when beams in uplink and downlink between the BS and the terminal device are symmetric, the processing circuitry is further configured to transmit the RA preamble by:
determining one or more RX beams at the BS side and one or more TX beams at the terminal device side paired in uplink based also on the beam symmetry;
determining one or more RA occasions corresponding to the one or more beams at the BS side from the plurality of RA occasions based on the correspondence; and
transmitting the RA preamble with the one or more TX beams at the terminal device side in at least a portion of the one or more RA occasions. --

*Claim 11 has been replaced with:
-- (Currently Amended) The electronic device of claim 1, wherein the processing circuitry is further configured to:
when the RA preamble is required to be retransmitted, it is retransmitted by firstly using a TX beam at the terminal device side most related to the direction of a previous TX beam, wherein relation in direction comprises transmission directions adjacent to or at least partially overlapping with each other. --

*Claim 12 has been replaced with:
-- (Currently Amended) The electronic device of claim 1, wherein the SS corresponds to a SS block comprising a PSS, a SSS, and a PBCH, the processing circuitry is further configured to receive a plurality of SS blocks transmitted by different TX beams at the base station side within a period in time domain, and use the different TX beams at the base station side corresponding to SS blocks in which signal reception quality satisfies a predetermined condition as TX beams at the base station side paired with the terminal device. --

*Claim 13 has been replaced with:
-- (Currently Amended) The electronic device of claim 12, wherein the processing circuitry is further configured to determine, based on a reference signal sequence per se in the SS block that satisfies the predetermined condition, a TX beam used to transmit the SS block by the base station; or
wherein the processing circuitry is further configured to determine, based on additional information bits in the SS block that satisfies the predetermined condition, a TX beam used to transmit the SS block by the base station. --

*Claim 15 has been replaced with:
-- (Currently Amended) The electronic device of claim 1, wherein the processing circuitry is further configured to receive radio resource control signaling and obtain the RA configuration information therefrom; and/or
wherein the electronic device can operate as the terminal device, and include one or more radio frequency links, each radio frequency link being coupled to a plurality of antennas and their phase shifters, wherein the processing circuitry configures the phase shifters of the plurality of antennas based on beam directions that match with the one or more TX beams at the base station side, to cause the plurality of antennas to transmit the RA preamble to the base station by beamforming; and/or
wherein the wireless communication system is a fifth generation New Radio communication system and the base station is a gNB.--

*Claim 18 has been replaced with:
-- . (Currently Amended) An electronic device for a base station (BS) side in a wireless communication system, comprising a processing circuitry configured to:
transmit random access (RA) configuration information; and
receive an RA preamble from a terminal device, to obtain one or more transmit (TX) beams at the BS side paired with one or more receive (RX) beams at the terminal device side in downlink, the one or more TX beams at the BS side being paired with the one or more RX beams at the terminal side in accordance with a correlation of synchronization sequences,
wherein the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side are determined by the terminal device based on receiving of a synchronization signal (SS); and/or wherein the RA preamble indicates identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side,
wherein the RA configuration information further comprises correspondence between beams at the BS side and a plurality of RA occasions, and 
wherein the processing circuitry is configured to receive the RA preamble in a specific RA occasion, wherein the specific RA occasion indicates identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side in downlink.--

*Claim 25 has been replaced with:
-- (Currently Amended) The electronic device of claim 23, wherein the RA configuration information further comprises correspondence between beams at the BS side and a plurality of RA occasions, when beams in uplink and downlink between the BS and the terminal device are symmetric, the processing circuitry is further configured to receive the RA preamble by:
receiving the RA preamble with RX beams at the BS side based on the correspondence;
determining an RX beam with which the RA preamble was received; and
determining a TX beam corresponding to the RX beam at the BS side based on the beam symmetry. --

*Claim 28 has been replaced with:
-- The electronic device of claim 18, wherein the SS corresponds to a SS block comprising a PSS, a SSS, and a PBCH, wherein the processing circuitry is further configured to transmit a plurality of SS blocks by different TX beams at the base station side within a period in time domain; and/or
wherein the SS block indicates, by a reference signal sequence per se in the SS block, information of the different TX beam used to transmit the SS block by the base station; and/or
wherein the SS block further includes additional information bits through which to indicate the information of different TX beams used to transmit the SS block by the base station. --

*Claim 33 has been replaced with:
-- (Currently Amended) A method for wireless communication system, comprising:
obtaining random access (RA) configuration information; and
transmitting an RA preamble based on the RA configuration information, to indicate one or more transmit (TX) beams at a base station (BS) side paired with one or more receive (RX) beams at the terminal device side in downlink, the one or more TX beams at the BS side being paired with the one or more RX beams at the terminal side in accordance with a correlation of synchronization sequences,
wherein the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side are determined based on receiving of a synchronization signal (SS); and/or wherein the RA preamble indicates identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side,
wherein the RA configuration information further comprises correspondence between beams at the BS side and a plurality of RA occasions, and 
wherein the RA preamble is transmitted in a specific RA occasion, wherein the specific RA occasion indicates identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side in downlink. --

*Claim 34 has been replaced with:
-- (Currently Amended) A method for wireless communication system, comprising:
transmitting random access (RA) configuration information; and
receiving an RA preamble from a terminal device, to obtain one or more transmit (TX) beams at the BS side paired with one or more receive (RX) beams at the terminal device side in downlink, the one or more TX beams at the BS side being paired with the one or more RX beams at the terminal side in accordance with a correlation of synchronization sequences,
wherein the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side are determined based on receiving of a synchronization signal (SS); and/or wherein the RA preamble indicates identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side,
wherein the RA configuration information further comprises correspondence between beams at the BS side and a plurality of RA occasions, and 
wherein the RA preamble is received in a specific RA occasion, wherein the specific RA occasion indicates identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side in downlink. --


REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 6/28/2022.
Claim(s) 2-3, 5, 7, 10, 14, 16-17, 19-20, 22, 24, 27, 29-30, 32 and 35-36 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1, 4, 6, 8-9, 11-13, 15, 18, 21, 23, 25-26, 28, 31, 33-34 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 6/28/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 5/25/2022, and the Examiner’s Amendment as noted above with respect to rejection of claims 1, 4, 6, 8-9, 11-13, 15, 18, 21, 23, 25-26, 28, 31 and 33-34 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claim(s) 1, 4, 6, 8-9, 11-13, 15, 18, 21, 23, 25-26, 28, 31, 33-34 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Seol et al. US 20130301454, teaches correlations between beam pairs (see para. 0125).
A close reference, Park et al. US 20210127425, teaches beam reciprocity is associated with performing cross correlation (see para. 0125).
A close reference, Qian et al. US 20170223744, teaches performing sequence correlation for beam detection (see para. 0057).
A close reference, Nokia Siemens Networks WO 2013127585 (Foreign Patent Documents citation #1 listed on IDS dated 11/11/2019), teaches correlation between narrowing a beam and the number of antennas (see para 0030).
A close reference, Jung WO-2017044155-A 1 (Foreign Patent Documents citation #3 listed on IDS dated 5/17/2022), teaches reciprocity associated with DL/UL (see p.6, lines 9-21).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone.
As per claim(s) 1, 4, 6, 8, 9, 11, 12, 13 and 15, the cited prior art either alone or in combination fails to teach the combined features of:

transmit an RA preamble based on the RA configuration information, to indicate one or more transmit (TX) beams at a base station (BS) side paired with one or more receive (RX) beams at the terminal device side in downlink, the one or more TX beams at the BS side being paired with the one or more RX beams at the terminal side in accordance with a correlation of synchronization sequences.

As per claim(s) 18, 21, 23, 25, 26, 28 and 31, the cited prior art either alone or in combination fails to teach the combined features of:

receive an RA preamble from a terminal device, to obtain one or more transmit (TX) beams at the BS side paired with one or more receive (RX) beams at the terminal device side in downlink, the one or more TX beams at the BS side being paired with the one or more RX beams at the terminal side in accordance with a correlation of synchronization sequences.

As per claim(s) 33, the cited prior art either alone or in combination fails to teach the combined features of:

transmitting an RA preamble based on the RA configuration information, to indicate one or more transmit (TX) beams at a base station (BS) side paired with one or more receive (RX) beams at the terminal device side in downlink, the one or more TX beams at the BS side being paired with the one or more RX beams at the terminal side in accordance with a correlation of synchronization sequences.

As per claim(s) 34, the cited prior art either alone or in combination fails to teach the combined features of:

receiving an RA preamble from a terminal device, to obtain one or more transmit (TX) beams at the BS side paired with one or more receive (RX) beams at the terminal device side in downlink, the one or more TX beams at the BS side being paired with the one or more RX beams at the terminal side in accordance with a correlation of synchronization sequences.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464